Let me start by 
expressing my respect and gratitude to the President of 
the General Assembly at its previous session, 
Mr. Srgjan Kerim, whose active involvement and 
initiatives have contributed to a broader Assembly 
agenda and facilitated its work. I wish to extend my 
congratulations to his successor, Mr. Miguel d’Escoto 
Brockmann. I congratulate you, Sir, on your 
appointment and wish you fruitful work. 
 The past year has seen many new challenges and 
problems with which the international community has 
to deal. In our attempts to respond to these problems 
and to search for the best solutions we have recognized 
yet again that different crises cannot be successfully 
overcome without referring to such universal values as 
democracy, freedom and solidarity. 
 One of the biggest global challenges at present is 
the food crisis and its consequences. The decision to 
make that issue the central theme of this year’s General 
Assembly session testifies to the special role of the 
United Nations as a forum for debate focused on major 
global challenges. Poland appreciates the initiative to 
juxtapose the debate on the food crisis with discussions 
about the need to democratize the United Nations, as it 
is only a democratic and effective United Nations that 
can face up to the global challenges of eliminating 
hunger and poverty and ensuring the sustainable 
development of the poorest nations. That is why we 
remain certain that the United Nations reform process 
should continue.  
 One of the fundamentals of the democratic 
governance of the United Nations is the rule “one 
State, one vote”. Each State should be given the 
opportunity to decide in which direction the United 
Nations will head, and the General Assembly remains 
the most important forum for such democratic debate. 
In this context, it is especially important to streamline 
the decision-making mechanism.  
 We are in favour of accelerating the pace of work 
on Security Council reform. The number of 
non-permanent members of the Council should be 
increased so as to truly reflect today’s world. Let us 
remember that some of the rules in that regard were 
laid down in a world that was fundamentally different 
from today’s.  
 “Everyone has the right to a standard of living 
adequate for the health and well-being of himself and 
of his family, including food, clothing, housing and 
medical care and necessary social services”: that 
principle is enshrined in article 25 of the Universal 
Declaration of Human Rights, whose sixtieth 
anniversary we celebrate this year. As an international 
community, we bear responsibility for their fulfilment.  
 Fighting against hunger and poverty is among the 
eight Millennium Development Goals (MDGs). It has 
been almost eight years since the international 
community set them. Despite numerous declarations 
and commitments we are still short of achieving the 
Goals. It will be impossible to overcome the current 
crisis or carry out our development policies unless — 
 
 
31 08-51839 
 
and I stress this — every country shoulders its 
individual responsibility, takes concrete steps and 
assesses the progress made so far. We should make 
joint efforts to promote a global development 
programme with the MDGs as its basis.  
 It was in that vein that Poland joined British 
Prime Minister Gordon Brown in endorsing the call to 
action on the MDGs. We hope that that statement, 
which reflects a broad understanding among countries, 
business representatives, non-governmental organizations 
and faith groups will contribute to the full attainment of 
the Millennium Development Goals. We believe that 
the high-level meeting on the Millennium 
Development Goals taking place on 25 September will 
result in concrete commitments that will be 
implemented in a timely manner: timeliness is of 
special importance. 
 As we analyse the causes of the food crisis and 
try to find effective prescriptions for combating 
poverty and hunger, we take note of the immense 
negative impact of climate change on these 
phenomena. Although the consequences of climate 
change will be felt globally, it is the poorest who will 
bear the brunt and who will be hurt the most severely. 
It goes without saying that, without solidarity, 
responsibility and enhanced mutual cooperation, 
developing countries will not be able to fulfil their 
commitments regarding reductions in greenhouse gas 
emissions and will fail to successfully adapt to climate 
change. This calls for a certain change of philosophy in 
our approach, and for much greater effort on the part of 
the North in favour of the South. What I am saying 
now is mere short hand: the rich should become much 
more committed to helping the poor. The United 
Nations is, if not the sole organization, then definitely 
the principal organization that can implement these 
objectives. 
 Poland wants to be an active partner in the 
international community’s activities to that end. With 
this in mind, we will be hosting in Poznan in December 
this year the fourteenth session of the Conference of 
the Parties to the United Nations Framework 
Convention on Climate Change and the fourth Meeting 
of the Parties to the Kyoto Protocol. One of the key 
challenges facing this year’s Conference is to work out 
solutions and mechanisms that will support and bring 
about true systemic change in developing countries. It 
is especially vital to ensure the funding of investments 
that will help to modernize the economies of those 
countries and help them reduce carbon dioxide 
emissions and adapt to climate change. I reiterate that 
there is no possibility of implementing these objectives 
without a major change in thinking, especially by the 
countries that now have the most resources. We hope 
that this year’s Poznan Conference will lay strong 
foundations for reaching a new agreement in 
Copenhagen in December next year.  
 As holder of the presidency of the fourteenth 
session of the Conference of Parties, Poland will strive 
to bring the positions of major countries as close as 
possible so as to ensure maximum progress during the 
Poznan Conference. We anticipate cooperation and 
support from our international partners and friends. We 
greatly appreciate the Secretary-General’s deep 
commitment to the implementation of these objectives. 
 Introducing new, more climate-friendly 
technologies should be coupled with enhanced energy 
security and diversification of energy sources. As we 
do not yet have mechanisms to guarantee solidarity on 
the energy crisis among all States members of the 
European Union — I refer to the European Union but 
this is also applicable to all other States of the world — 
the issue of energy security becomes our priority. 
 Poland is following developments in Georgia 
with concern. We believe that engaging in dialogue and 
acting in a spirit of solidarity and consistency in 
implementing energy policy should become a priority 
for all European States, especially European Union 
States. It is only in that way that Europe can be assured 
of energy security, especially at a time of the complete 
unpredictability of actions of the current main 
suppliers of energy to Europe. 
 Poland’s concern arises from the abuse by some 
States, especially one very powerful State, of energy as 
a tool to achieve political goals in relations with 
neighbours and with all the other nations that benefit 
from the supply of energy by that State. 
 Thus it is of fundamental importance to diversify 
the sources of supply, to introduce transparent rules 
regulating the energy trade and to extend transport 
infrastructure, especially by developing alternative 
routes and energy sources for the European Union, 
mainly from the Caspian Sea, Central Asia and the 
Middle East. This could significantly accelerate the 
development of the States of those areas and enhance 
their potential as part of global solidarity. 
  
 
08-51839 32 
 
 I have referred to Georgia in the context of 
energy security. But the situation in that country is far 
more serious. Several weeks ago we witnessed an 
illegal military aggression and the division of the 
country. That was an aggression against an independent 
State. Fundamental principles of international law, such 
as the inviolability of borders and respect for territorial 
integrity, were breached. 
 Without respect for those principles, the world 
will be a hotbed of not one but hundreds of conflicts. 
We cannot allow the relativization of international law. 
We cannot accept that international law is applicable to 
the weak but not binding on the strong. If we do, 
international law will have no positive impact, 
especially as concerns the principle of territorial 
integrity. We must not allow the undermining of a 
principle on the basis of which the United Nations was 
established 63 years ago in the aftermath of the Second 
World War as a consequence of the bankruptcy of the 
League of Nations. That founding principle of the 
United Nations is the principle of law and of 
opposition to the unlawful use of force. 
 Not all members come from countries 
neighbouring Georgia or from countries in or near 
Europe, but the problem of Georgia is a problem for us 
all, for every country that is grappling with issues 
relating to territorial integrity or to stronger neighbours 
abusing their advantages. The international order 
should be based on strict compliance with the United 
Nations Charter by all subjects of international law — 
first and foremost, by all States. It should be based on 
common responsibility for the fate of countries 
incapable of ensuring their own security alone.  
 Those were the motives that guided my response 
to the Georgian conflict and the actions of the 
Presidents of Estonia, Latvia, Lithuania and Ukraine. 
The complete implementation of the peace plan, which 
should also cover the issue of the territorial integrity of 
Georgia, is a prerequisite for the further discussions 
about the Caucasus to be held in Geneva in October 
and a prerequisite for the future of relations between 
the European Union — of which Poland is the twenty-
sixth member — and Russia. Those relations can be 
correct and mutual only if both sides respect 
international law in their relations both with each other 
and with third parties. 
 One expression of Poland’s involvement in 
international security is its participation in a counter-
terrorism coalition in many volatile regions of the 
world. Today, more than 3,500 Polish troops and police 
officers are taking part in global peacekeeping and 
stabilization forces — from Africa to the Balkans, 
through the Middle East and Asia.  
 Iraq was one such place. Through the five years 
of its presence in Iraq, Poland has made efforts to help 
its Iraqi friends and allies to ensure strengthened 
external and internal security. Its mission, the main 
stage of which comes to an end this year, has clearly 
been a success. Iraq today is definitely safer and more 
stable than a few years ago, despite the doubts 
expressed in some circles.  
 What remains a challenge, however, is the 
situation in Afghanistan. We deeply believe that the 
mission in Afghanistan, in which Poland is also taking 
an active part, is bound to end in success, not only a 
military success in the fight against terrorism but also 
the success of the Afghan nation in improving its day-
to-day existence. Military action must also be 
accompanied by measures to stabilize the Afghan 
economy, improve the internal security situation and 
enable Afghanistan to grow more quickly. I should like 
to believe that this mission will end successfully. 
 The continuing lack of stability in the Middle 
East is a source of concern for almost — the “almost” 
is regrettable — every country in the world, including 
Poland. The lengthy process of building an 
independent Palestinian State should be completed as 
soon as possible, for the sake of Palestinians and 
Israelis alike, both nations being Poland’s friends. We 
wish the Palestinian people every success in their 
struggle for an independent State. To Israel, with which 
we have important historic ties, because many of its 
citizens come from Poland, we wish successes and 
peace, a peace much needed by Israel.  
 I note with pleasure that our hopes are being 
raised by the situation in Lebanon. Poland believes that 
the elections and the new President will bring the 
stability and peace for which the Lebanese people have 
been waiting for 35 years — and even before that the 
situation was often difficult. We wish the new 
Lebanese authorities and the nation of Lebanon every 
success. We will be involved in this part of the world in 
a spirit of international solidarity and because of our 
historic ties with the region.  
 The issues I have mentioned cannot be resolved 
by a single State or a single group of States. Today we 
 
 
33 08-51839 
 
see clearly that we need joint action by all countries: 
rich and poor, from both the east and the west. 
However, in today’s world, where the division into east 
and west is no longer as important as it was in the past, 
what we need above all is solidarity between north and 
south; we must give help to those in need.  
 We need to promote democracy, of course 
adapting it to the cultural conditions and traditions of a 
given State, because, regardless of its flaws, there has 
never in our history been a system more friendly to 
mankind. We should act jointly and in a spirit of 
solidarity through effectively operating international 
structures such as the United Nations and its agencies, 
which have global reach and an unchallenged position. 
The Secretary-General rightly says that there should be 
deeper coordination between the work of the agencies, 
irrespective of the great successes which the bodies 
affiliated to the United Nations have scored over recent 
decades. 
 What is most important, however, is to ensure 
universal respect for international law, human rights 
and fundamental freedoms.  
 I hope that when we meet next year during the 
sixty-fourth session the world will be slightly safer and 
a little closer to the principles that I have had the 
honour to refer to in this address.